 



EXHIBIT 10.6
PREFERRED INTEREST AMENDMENT AGREEMENT
     This Preferred Interest Amendment Agreement (this “Amendment”) is made as
of this 27th day of February 2008 among NRG Common Stock Finance I LLC, a
Delaware limited liability company (“Issuer”), Credit Suisse Capital LLC
(together with its successor and assigns, “Purchaser”) and Credit Suisse
Securities (USA) LLC (“Agent”), solely in its capacity as agent for Purchaser
and Issuer (Issuer, Purchaser and Agent, collectively, the “Parties”).
W I T N E S S E T H
     WHEREAS, the Parties have heretofore entered into a Preferred Interest
Purchase Agreement dated as of August 4, 2006 (the “Preferred Interest Purchase
Agreement”) pursuant to which Issuer issued to Purchaser Issuer’s Series 1
Exchangeable Limited Liability Company Preferred Interests (the “Preferred
Interests”) on August 4, 2006;
     WHEREAS, the Parties hereto desire to amend the terms and provisions of the
Preferred Interests and the Preferred Interest Purchase Agreement as set forth
herein;
     NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby mutually
covenant and agree as follows:
     Section 1 . Defined Terms; References. Unless otherwise specifically
defined herein, each capitalized term used herein and not otherwise defined
herein has the meaning assigned to such term in the Preferred Interest Purchase
Agreement. Each reference to “hereof”, “hereunder”, “herein” and “hereby” and
each other similar reference and each reference to “this Preferred Interest
Purchase Agreement” or “this Agreement” and each other similar reference
contained in the Preferred Interest Purchase Agreement shall, after this
Amendment becomes effective, refer to the Preferred Interest Purchase Agreement
as amended hereby.
     Section 2 . Amendment Hedging Period. The Company may provide notice to the
Purchaser (the “Amendment Hedging Start Notice”) on any Business Day prior to
March 31, 2008 specifying a Designated Effective Date, which shall be a Trading
Day no earlier than one Trading Day following the Business Day on which the
Company delivers such Amendment Hedging Start Notice to Purchaser. During the
Amendment Hedging Period, Purchaser or its affiliate will establish Purchaser’s
initial hedge of the additional exposure to the NRG Common Stock resulting from
this Amendment by selling shares of NRG Common Stock pursuant to Underwriting
Agreement No. 2. Promptly following the last Trading Day of the Amendment
Hedging Period (the “Hedge Execution Notification Date”), the Calculation Agent
shall notify the parties in writing of the Hedge Execution Price and the number
of Additional Shares.

 



--------------------------------------------------------------------------------



 



     Section 3 . Amendments. The Preferred Interest Purchase Agreement and
Certificate No. 1 for the Preferred Interests dated as of August 4, 2006
(“Certificate No. 1”) are hereby amended as follows, with such amendments taking
effect as of the Effective Date. If the Effective Date does not occur, then the
amendments set forth in this Section 3 shall not become effective:
     (a) The second “Whereas” clause of the Preferred Interest Purchase
Agreement is amended by adding the words “, as amended from time to time” in the
third line thereof after the word “hereof.”
     (b) Section 1 of the Preferred Interest Purchase Agreement is amended by:
     (i) Adding a definition of “Amendment Hedging Period”, which means the
period beginning on the Effective Date and ending on the date on which Purchaser
or its affiliate completes Purchaser’s initial hedge of the additional exposure
to the NRG Common Stock resulting from this Amendment as described in Section 2
of this Amendment; provided that if on the Trading Day immediately prior to the
Effective Date the VWAP Price is greater than $46.20, there shall be no
Amendment Hedging Period.
     (ii) Adding a definition of “Amendment Hedging Start Notice”, which has the
meaning set forth in Section 2 hereof.
     (iii) Adding a definition of “Designated Effective Date”, which means the
date specified as such by the Company in the Amendment Hedging Start Notice as
provided in Section 2 hereof.
     (iv) Adding a definition of “Effective Date”, which means, (i) if on the
Trading Day immediately prior to the Designated Effective Date the VWAP Price is
greater than $46.20, then the first Business Day on or after the Designated
Effective Date on which the conditions set forth in paragraphs (a) through
(g) of Section 5 hereof are satisfied; otherwise (ii) the first Trading Day on
or after the Designated Effective Date on which all of the conditions set forth
in Section 5 hereof are satisfied; provided that if the Effective Date does not
occur on or prior to March 31, 2008, then the Effective Date shall not occur.
     (v) Adding a definition of “Hedge Execution Notification Date”, which has
the meaning set forth in Section 2 hereof.
     (vi) Adding a definition of “Hedge Execution Price”, which means the volume
weighted average price per share at which Purchaser or its affiliate establishes
Purchaser’s initial hedge of the additional exposure to the NRG Common Stock
resulting from this Amendment as described in Section 2 of this Amendment.

2



--------------------------------------------------------------------------------



 



     (vii) Amending the definition of “Note Purchase Agreement” in Section 1 of
the Preferred Interest Purchase Agreement by adding the phrase “, as amended
from time to time” after the word “agent” in the last line thereof.
     (c) Each reference to a “Transaction Document” or “Transaction Documents”
in Sections 6(g), 6(o)(iv), 6(o)(xii), 6(o)(xiii), 7(c), 8(c), 9, 14(d) and 18
of the Preferred Interest Purchase Agreement shall be deemed to be references to
a Transaction Document or Transaction Amendment Document.
     Section 4 . Representations, Warranties and Agreements.
     (a) Issuer and Purchaser each represent and warrant to the other that its
representations and warranties contained in Sections 4 and 5, respectively, of
the Preferred Interest Purchase Agreement are true and correct on the date
hereof as if made on the date hereof except that for purposes of this
Section 4(a), the reference in Section 4(x) of the Preferred Interest Purchase
Agreement to the “Registration Statement or Prospectus” shall be to the
Registration Statement or Prospectus as each such term is defined in
Underwriting Agreement No. 2.
     (b) Issuer represents and warrants to and for the benefit of, and agrees
with, Purchaser as follows:
     (i) it has the power to execute this Amendment and any other Transaction
Amendment Document, to deliver this Amendment and each other Transaction
Amendment Document and to perform its obligations under this Amendment and any
other Transaction Amendment Document and has taken all necessary action to
authorize such execution, delivery and performance;
     (ii) such execution, delivery and performance do not violate or conflict
with any law applicable to it, any provision of its constitutional documents,
any order or judgment of any court or other agency of government applicable to
it or any of its assets or any contractual restriction binding on or affecting
it or any of its assets;
     (iii) all governmental and other consents that are required to have been
obtained by it with respect to the execution and delivery of and the performance
of its obligations under this Amendment have been obtained and are in full force
and effect and all conditions of any such consents have been complied with;
     (iv) its obligations under this Amendment and each other Transaction
Amendment Document to which it is a party constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and similar

3



--------------------------------------------------------------------------------



 



laws affecting creditors’ rights generally and to general equitable principles;
     (v) no Early Redemption Event with respect to the Preferred Interests has
occurred and is continuing and no such event or circumstance would reasonably be
expected to occur as a result of its entering into or performing its obligations
under this Amendment or any other Transaction Amendment Document;
     (vi) there is not pending or, to its knowledge, threatened against it or
any of its affiliates any action, suit or proceeding at law or in equity or
before any court, tribunal, governmental body, agency or official or any
arbitrator that is likely to affect the legality, validity or enforceability
against it of this Amendment or any other Transaction Amendment Document to
which it is a party or its ability to perform its obligations under this
Amendment or any other Transaction Amendment Document;
     (vii) it is acting for its own account, and has made its own independent
decision to enter into this Amendment and each other Transaction Amendment
Document to which it is a party and as to whether this Amendment and such other
Transaction Amendment Documents are appropriate or proper for it based upon its
own judgment and upon advice of such advisors as it deems necessary; Issuer
acknowledges and agrees that it is not relying, and has not relied, upon any
communication (written or oral) of Purchaser or any Affiliate of Purchaser with
respect to the legal, accounting, tax or other implications of this Amendment or
any other Transaction Amendment Document and that it has conducted its own
analyses of the legal, accounting, tax and other implications hereof and thereof
(it being understood that information and explanations related to the terms and
conditions of this Amendment or any other Transaction Amendment Document shall
not be considered investment advice or a recommendation to enter into this
Amendment or any such Transaction Amendment Document); it further acknowledges
and confirms that it has taken independent tax advice with respect to this
Amendment and each other Transaction Amendment Document;
     (viii) it is entering into this Amendment and the other Transaction
Amendment Documents to which it is a party with a full understanding of all of
the terms and risks hereof and thereof (economic and otherwise) and is capable
of evaluating and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks; it is also capable of assuming (financially and otherwise), and assumes,
those risks;
     (ix) it acknowledges that neither Purchaser nor any Affiliate of Purchaser
is acting as a fiduciary for or an advisor to Issuer in respect of this
Amendment or any other Transaction Amendment Document;

4



--------------------------------------------------------------------------------



 



     (x) it is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended; and
     (xi) each of it and the Company are, and shall be as of the date of any
payment or delivery by it hereunder, solvent and able to pay its debts as they
come due, with assets having a fair value greater than liabilities and with
capital sufficient to carry on the businesses in which it engages.
     (c) Purchaser represents and warrants to and for the benefit of, and agrees
with, Issuer as follows:
     (i) it has the power to execute this Amendment, to deliver this Amendment
and to perform its obligations under this Amendment and has taken all necessary
action to authorize such execution, delivery and performance;
     (ii) such execution, delivery and performance do not violate or conflict
with any law applicable to it, any provision of its constitutional documents,
any order or judgment of any court or other agency of government applicable to
it or any of its assets or any contractual restriction binding on or affecting
it or any of its assets;
     (iii) all governmental and other consents that are required to have been
obtained by it with respect to this Amendment have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with; and
     (iv) its obligations under this Amendment constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general equitable principles.
     Section 5 . Conditions to Occurrence of Effective Date. The following
conditions shall apply as provided in the definition of Effective Date:
     (a) each Transaction Amendment Document shall have been duly executed and
delivered by the parties thereto and shall be in full force and effect, and each
of the Company and Issuer shall have complied with all agreements and all
conditions to be performed or satisfied by it under each Transaction Amendment
Document to which it is a party;

5



--------------------------------------------------------------------------------



 



     (b) each of the representations and warranties of Issuer contained in this
Amendment and each Transaction Amendment Document to which it is a party shall
be true and correct;
     (c) the Company shall have paid the Amendment Structuring Fee as provided
in the Amendment Fee Agreement;
     (d) Purchaser shall have received an opinion (in form and substance
satisfactory to Purchaser and its counsel), dated as of the Effective Date, of
Kirkland & Ellis LLP, counsel for Issuer, substantially in the form attached
hereto as Exhibit A;
     (e) Purchaser shall have received “non-consolidation” and “true
contribution” opinions, in form and substance reasonably satisfactory to
Purchaser and its counsel, dated as of the Effective Date, of Kirkland & Ellis
LLP, counsel for Issuer;
     (f) no event that constitutes an Early Termination Event or Potential Early
Termination Event under the Preferred Interests shall have occurred and be
continuing;
     (g) Issuer shall have filed the Amendment to the Certificate of
Designations with the Delaware Secretary of State, substantially in the form of
Exhibit B hereto, and such other documents as Purchaser may reasonably require,
and Purchaser shall have received original copies thereof, duly executed by
Issuer; and
     (h) each of the conditions set forth in Section 5 of Underwriting Agreement
No. 2 shall have been satisfied.
     Section 6 . Counterparts. This Amendment may be signed in counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.
     Section 7 . Governing Law; Jurisdiction. THIS AMENDMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF.
     Section 8 . Preferred Interest Purchase Agreement. Except as otherwise
specified in this Amendment, the Preferred Interest Purchase Agreement shall
remain in full force and effect.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

                  ISSUER:    
 
                NRG COMMON STOCK FINANCE I LLC    
 
           
 
  By:   /s/ Robert C. Flexon
 
   
 
  Name:   Robert C. Flexon    
 
  Title:   Executive Vice President and Chief Financial Officer    
 
                PURCHASER:    
 
                CREDIT SUISSE CAPITAL LLC    
 
           
 
  By:   /s/ Timothy Bock
 
   
 
  Name:   Timothy Bock    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Tobias Schraven
 
   
 
  Name:   Tobias Schraven    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                  AGENT:    
 
                CREDIT SUISSE SECURITIES (USA) LLC    
 
           
 
  By:   /s/ Ray Henger
 
   
 
  Name:   Ray Henger    
 
  Title:   Managing Director    

 